The Court of Errors held that the judgment was erroneous and should be reversed—by a vote of 12 tó 10.
After this decision the Chancellor (Walworth) proposed that the court should definitely express the grounds upon which the judgment of this court was pronounced. “Whether the court was of opinion, that by the will of William Appel, an estate was given by implication to the executors, or whether they were of opinion that the facts and circumstances of the case should have been submitted to the jury so as to authorize them to presume a conveyance from William Appel, the patentee, or his executors. Several members observing that their opinion had been formed only on a considera-' tion of the latter proposition, the question as to the legal construction of the will was not put. The other question was however put, namely:
“ Ought the facts and circumstances of the case to have been submitted to the jury, so as to have authorized them to presume a conveyance from William Appel or his executors, if in the judgment of the jury, such facts and circumstances were sufficient to authorize such inference T Which resolution was passed by'a vote of ayes 16 noes 7.
Judgment reversed accordingly.